DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  “comprising;” in line 1 of claims 1 and 14 should be --comprising:--; and “step of;” in line 1 of claim 19 should be --step of:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "may be" is an exemplary language which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "may be" is an exemplary language which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-10, 12-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,104,726 (hereinafter Hoering) in view of US 2008/0237426 (hereinafter Walters).
Regarding claim 1, Hoering discloses a safety bar comprising a backplate (brackets 30, 25) having first and second edges and top and bottom edges (see Fig. 1), longitudinal extending holes (95) disposed along each of the top and bottom edges and running generally parallel to the top and bottom edges, the longitudinal extending holes have a length equal to at least twenty percent of a length of the top and bottom edges (see Fig. 1); a plurality of anchoring elements (screws 100) with at least one anchoring element (the head of screw 100) for each of the holes, wherein each of the plurality of anchoring elements has a width (the diameter of the threaded body of each screw 100) approximately equal to a width of each of the holes (see Fig. 2); and a grab bar (20) secured to the backplate and spaced inwardly from each of the first and second edges and the top and bottom edges (see Fig. 1), wherein the grab bar is comprised of a gripping surface (where 45 is pointing in Fig. 1).  

Regarding claim 8, the safety bar of claim 1 above, Hoering and Walters are silent as to the dimensions of each of the two slots has a width of about 1/2", but appears from the figure 2 that holes (95) do have diameter (width as claimed).  Applicant has not disclosed that having the two slots with a width of about 1/2" solves any stated problem or is in any particular purpose.  Moreover, it appears that the width of the slots of Hoering and Walters being about ½” would perform equally well.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to make 
Regarding claim 9, the safety bar of claim 1 above, Hoering is silent as to the backplate (30, 25) has a length ranging from 12 to 36 inches; however, it does have a length for mounting in a bath.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoering by causing the length of the backplate of Hoering ranging from 12 to 36 inches since applicant appears to have placed no criticality on any particular of the backplate has a length ranging from 12 to 36 inches and it appears that the device of Hoering would work appropriately if made within the claimed range of from 12 to 36 inches for the backplate.
Regarding claim 10, the safety bar of claim 1 above, Hoering discloses the grab bar has a central portion spaced apart from the backplate (see Fig. 2) but is silent as to the central portion spaced apart from the backplate by a distance of between 1 to 1.5 inches.  Applicant appears to have placed no criticality on any particular of the central portion spaced apart from the backplate by a distance of between 1 to 1.5 inches.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoering by causing the central portion spaced apart from the backplate by a distance of between 1 to 1.5 inches because it appears that the device of Hoering would work appropriately if made within the claimed distance of between 1 to 1.5 inches for the central portion spaced apart from the backplate.
Regarding claim 12, the limitation is fully met by Hoering (see Figs. 1-2).

	Regarding claim 14, the limitations as claimed is similar to claim 1, as discussed above, in a bathtub enclosure having a bathtub which obviously met by the bathing system discusses by Hoering.
	Regarding claim 16, the limitation is fully met by Hoering (see Figs. 1-2).
	Regarding claim 17, the limitations are similar to claims 9 and 10 which have been addressed above.
Regarding claim 19, the method as claimed is similar to claim 1, as discussed above, being used in a bathtub, a shower or spa which is obviously met by the bathing system of Hoering.

Claim 2-6, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoering in view of Walters, as applied above, and further in view of admitted prior art in paragraph [0032] of the instant specification.
Although Hoering is silence as to the gripping surface is comprised of a knurling as claimed, wherein the knurling has a pattern selected from a diagonal pattern, a diamond pattern, and a straight pattern, wherein the knurling is performed in accordance with American Standard ANSI/ASME B94.6-1984, wherein the knurling is formed by a tool having V shaped teeth, and wherein the knurling provides a decorative pattern.  However, knurling, as claimed, is well-known in the art as admitted in para. [0032] of the instant specification to create a pattern or gripping surface.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the gripping surface of Hoering, a decorative pattern .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoering in view of Walters, as applied to claim 1 above, and further in view of US 3,028,604 (hereinafter Warner).
Hoering does not teach the anchoring elements is comprised of a nut and a washer.  Instead Hoering teaches screw anchoring elements.  Warner teaches an analogous safety handle with an anchoring element that could be screw (Fig. 4) or bolt, nut, and washer (Fig. 5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the screw anchoring elements of Hoering with anchoring elements comprised of a nut and a washer as taught by Warner, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.

11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoering in view of Walters, as applied to claim 1 or claim 14 above, and further in view of US 2016/0166118 (hereinafter McDonald).
Although Hoering is silent as to the safety bar is comprised of an antimicrobial coating, attention is directed to the McDonald reference which teaches an analogous safety bar comprised of material which may include antimicrobial properties to resist staining, wear and corrosion (see para. [0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the safety bar of Hoering, an antimicrobial coating as taught by McDonald in or to resist staining, wear and corrosion.  Further regarding claim 15, Hoering is silent as to the backplate and grab bar can support up to 500 pounds; however, they are intended for multiple users in a bathing system.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoering by causing the backplate and grab bar can support up to 500 pounds since applicant appears to have placed no criticality on any particular of the backplate and grab bar can support up to 500 pounds and it appears that the device of Hoering would work appropriately if made within the claimed range of support up to 500 pounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754